Additional Opinion Upon Petition for Rehearing Upon Cross-Appeal of Plaintiff. The decree of foreclosure, which directed the sale of the mortgaged premises, reserved jurisdiction for the purpose of determining the personal liability, if any, of the defendants for a deficiency. That was the only reservation made in that decree. A sale pursuant to the decree was had, and a decree approving the sale was entered, finding a deficiency of $14,170.24 together with interest. The amount of the deficiency having-been determined by that decree, from which no appeal was taken, the matter was referred to the master for hearing and to report upon the question of who was personally liable for the deficiency.  The sale of the premises extinguished the trust deed and every right and remedy under it, except that which was reserved by the decree for future determination. The specific reservation in the original decree was to determine who was personally liable for the deficiency, and it was the only reservation save the provision that preserved the lien to satisfy the deficiency decree during the period of redemption. The deficiency decree determined and adjudicated finally the exact amount of the remaining- unsatisfied indebtedness. There was no appeal from the deficiency decree, hence, the indebtedness cannot now be enlarged by imposing- an additional allowance for attorneys’ fees and expenses. If the attorneys’ fees and expenses now claimed were to be an additional indebtedness under the trust deed or decree of foreclosure, they should have been included in the decree or specifically reserved in the decree for future determination. The cases of Ogle v. Koerner, 140 Ill. 170; Davis v. Dale, 150 Ill. 239; Seligman v. Laubheimer, 58 Ill. 124, and Lightcap v. Bradley, 186 Ill. 510, as well as Gaskin v. Smith, 375 Ill. 59, cited in the original opinion, were not cited merely to show that the petitioners here have no further lien, but also to show that the trust deed becomes merged in the decree of foreclosure, and the sale thereunder extinguishes the trust deed except in so far as the decree reserves jurisdiction to determine the amount of the deficiency resulting from the sale, and preserves the lien during the period of redemption to satisfy the same, and for the purpose of determining who would be liable for such deficiency.  There was no such general reservation of jurisdiction either in the original decree of foreclosure or in the deficiency decree entered after the sale which would preserve for further determination such a claim as is now made by petitioners. Attorneys’ fees in a foreclosure proceeding are recognized as a valid claim and to be a part of the indebtedness secured by the trust deed. They are by the terms of the trust deed considered an additional indebtedness. Therefore, when the indebtedness is fixed by the original decree of foreclosure, this type of claim should then be determined and included in the decree or else specifically reserved for future determination, in the absence of which the deficiency decree, fixing the amount of the remaining indebtedness unsatisfied under the decree of foreclosure, becomes a finality. Petition for rehearing upon cross-appeal of plaintiff is denied. Petition for rehearing denied. Sullivan, P. J., and Friend, J., concur.